 Case 19-02006-rlj Doc 16 Filed 11/18/19      Entered 11/18/19 21:25:18     Page 1 of 98



YOUNG & NEWSOM, P.C.                Jeff Carruth (TX SBN: 24001846)
Jeremi K. Young 24013793            WEYCER, KAPLAN, PULASKI & ZUBER, P.C.
1001 S. Harrison, Suite 200         3030 Matlock Rd. Suite 201
Amarillo, Texas 79101               Arlington, Texas 76105
Telephone: (806) 331-1800           Telephone: (713) 341-1158
Facsimile: (806) 398-9095           Fax: (866) 666-5322
Email: jyoung@youngfirm.com         E-mail: jcarruth@wkpz.com


ATTORNEYS FOR GALMOR FAMILY LIMITED PARTNERSHIP
DEFENDANT

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                   AMARILLO DIVISION

  IN RE:                                      §
                                              §
  MICHAEL STEPHEN GALMOR,                     §               CASE NO. 18-20209
                                              §
           DEBTOR.                            §
                                              §
  AND                                         §
                                              §
  GALMOR'S / G&G STEAM SERVICE,               §               CASE NO. 18-20210
  INC.,                                       §
                                              §
           DEBTOR                             §
                                              §
  KENT RIES, TRUSTEE                          §
                                              §
           Plaintiff,                         §
                                              §
  vs.                                         §          ADVERSARY NO. 19-02006
                                              §
  MICHAEL    STEPHEN   GALMOR,                §
  RANDY MARK GALMOR, LESLIE                   §
  DONNETTE GALMOR PRITCHARD,                  §
  TRACI MARIE GALMOR COLEMAN,                 §
  GALMOR      FAMILY    LIMITED               §
  PARTNERSHIP and GREAT PLAINS                §
  BANK                                        §
                                              §
           Defendants.                        §


        ANSWER OF GALMOR FAMILY LIMITED PARTNERSHIP TO
        PLAINTIFF’S ORIGINAL COMPLAINT (RE: DOCKET NO. 1)



ANSWER — Page 1                                                                   1726126.DOCX[1]
 Case 19-02006-rlj Doc 16 Filed 11/18/19         Entered 11/18/19 21:25:18       Page 2 of 98




TO THE HONORABLE ROBERT L. JONES, U.S. BANKRUPTCY JUDGE:

       Galmor Family Limited Partnership, Defendant herein (“Defendant”), files this answer to

the Original Complaint (Docket No. 1) (the “Complaint”) filed herein by Kent Ries, Chapter 7

Trustee (“Ries” or the “Trustee”), and in support of such answer would show to the Court the

following.

       1.     Defendant is without sufficient information to admit or deny the allegations in

Paragraph No. 1 of the Complaint and thus denies such Paragraph.

       2.     Defendant is without sufficient information to admit or deny the allegations in

Paragraph No. 2 of the Complaint and thus denies such Paragraph.

       3.     Defendant admits Paragraph No. 3 of the Complaint.

       4.     Defendant admits Paragraph No. 4 of the Complaint.

       5.     Paragraph No. 5 of the Complaint is merely a definition to which no response is

necessary.

       6.     Defendant denies Paragraph No. 6 of the Complaint. Leslie Pritchard now is the

general manager of the general partner of the FLP (defined herein as “GFLP” to maintain

consistency with prior pleadings), and thus Leslie Pritchard speaks for GFLP.

       7.     Defendant admits Paragraph No. 7 of the Complaint. Defendant would note also

that Galmor SPE 2019-1 LLC is the successor in interest to the Bank.

       8.     Defendant denies Paragraph No. 8 of the Complaint.

       9.     Defendant admits in part and denies in part Paragraph No. 9 of the Complaint.

Defendant admits the procedural history to date; the remainder of such Paragraph is denied.

       10.    Defendant admits in part and denies in part Paragraph No. 10 of the Complaint.

                  a. Defendant admits that GFLP owns substantial real estate and other assets.

                  b. Defendant denies that GFLP presently owes any money to the Bank.


ANSWER — Page 2                                                                      1726126.DOCX[1]
 Case 19-02006-rlj Doc 16 Filed 11/18/19         Entered 11/18/19 21:25:18       Page 3 of 98




                  c. Defendant denies that the GFLP owes any amounts to the either estate. As
                     will be demonstrated in this action, the GFLP was grossly mismanaged by
                     the underlying Debtor, Michael Stephen Galmor (“MSG”), and the
                     supposed $2.4 MM payable is a fictitious, poison pill entry made by MSG
                     to attempt to set off the claims of his siblings and the decedents’ estates
                     their parents, and which fictitious claim the Trustee has elected to pursue
                     instead of conducting investigation and pursuit of other claims of the MSG
                     and G&G estates. See Exhibit 001, Adv. No. 18-0210 Complaint.

                  d. Defendant admits that a settlement exists. See Exhibit 002, settlement
                     agreement with addendum.

      11.    Defendant admits in part and denies in part Paragraph No. 11 of the Complaint.

                  a. A sale that was to occur in August 2019 failed to occur due to the refusal
                     of MSG as the former manager of the GFLP general partner to execute the
                     instruments necessary to close the sale, and following the failure and
                     refusal of the Ries to take any position in any of the litigation to dislodge
                     MSG as the manager of the general partner of the GFLP as sought by
                     Defendant and in spite of the comprehensive breaches of fiduciary duty by
                     MSG in these cases and with respect to the Galmor family assets,
                     including MSG post-petition and post-conversion decreasing the assets of
                     GFLP and encumbering the assets of GFLP in favor of third parties.

                  b. Galmor SPE purchased the Great Plains note and stopped the foreclosure
                     sale.

      12.    Defendant admits in part and denies in part Paragraph No. 12 of the Complaint.

                  a. Defendant admits that the schedules filed by MSG contain the entry
                     asserting a debt owed by GFLP.

                  b. Defendant denies the validity of the entry as described above and in
                     Exhibit 001, and Defendant would show that GFLP and/or the Defendant
                     possesses setoffs against the amount(s) claimed in the entry.

      13.    Defendant admits in part and denies in part Paragraph No. 13 of the Complaint.

                  a. Defendant admits that the schedules filed by MSG contain the entry
                     asserting a debt owed by GFLP.

                  b. Defendant denies the validity of the entry as described above and in
                     Exhibit 001, and Defendant would show that GFLP and/or the Defendant
                     possesses setoffs against the amount(s) claimed in the entry.

      14.    Defendant denies Paragraph No. 14 of the Complaint.




ANSWER — Page 3                                                                       1726126.DOCX[1]
 Case 19-02006-rlj Doc 16 Filed 11/18/19             Entered 11/18/19 21:25:18      Page 4 of 98




       15.     Defendant denies Paragraph No. 15 of the Complaint. The debts scheduled by

MSG in both sets of schedules are a fabrication. The Trustee might be in a position to bind the

estate of MSG and/or G&G by the schedules, but the Trustee is not in a position to bind third

parties and their stakeholders with the schedules.

       16.     Defendant denies Paragraph No. 16 of the Complaint. Although Count 2 is moot

because of the settlement reached among the family members, Exhibit 002, the request for relief

in Count 2 by a bankruptcy trustee is astonishing taking into consideration the substantial

questions raised in all of the other pending litigation, including the 18-02010 Complaint, Exhibit

001, and the fact that, prior to the filing of the instant Complaint by the Trustee the Trustee was

informed that MSG had used GFLP resources to pay for post-petition, post-conversion attorneys’

fees and expenses. See Exhibit 003, Deed of Trust in favor of attorneys for MSG.

       17.     Defendant denies Paragraph No. 17 of the Complaint. Although the Trustee could

have but failed and refused to weigh in to the litigation to remove MSG as the manager of the

general partner of GFLP, no basis exists in fact or law to permit the Trustee at this point to assert

control over GFLP as sought in the instant Complaint.

       18.     Defendant denies Paragraph No. 18 of the Complaint. The prior circumstances

that potentially justify injunctive relief have changed substantially since the filing of the instant

Complaint.

       19.     Defendant denies Paragraph No. 19 of the Complaint. The prior circumstances

that potentially justify injunctive relief have changed substantially since the filing of the instant

Complaint.




ANSWER — Page 4                                                                          1726126.DOCX[1]
 Case 19-02006-rlj Doc 16 Filed 11/18/19              Entered 11/18/19 21:25:18     Page 5 of 98




       20.     Defendant denies Paragraph No. 20 of the Complaint. The prior circumstances

that potentially justify injunctive relief have changed substantially since the filing of the instant

Complaint.

                                  AFFIRMATIVE DEFENSES

       21.     By way of affirmative defense, Defendant would show that the Trustee is entitled

to no recovery based upon at lease the following: accord and satisfaction, arbitration and award,

assumption of risk, contributory negligence, duress, estoppel, failure of consideration, fraud,

illegality, injury by fellow servant, laches, license, payment, release, res judicata, statute of

frauds, statute of limitations; and waiver, forgery, and any other matter constituting an avoidance

or affirmative defense.

                                 RESERVATION OF RIGHTS

       22.     Defendant reserves the right to amend and supplement this answer, and to request

a trial by jury and/or withdrawal of the reference.

                                 CONCLUSION AND PRAYER

       WHEREFORE, Defendant respectfully requests that the Court deny the relief requested

in the Complaint. Defendant respectfully requests such other and further relief to which

Defendant is entitled at law or in equity.




                                  {continued on following page}




ANSWER — Page 5                                                                          1726126.DOCX[1]
 Case 19-02006-rlj Doc 16 Filed 11/18/19    Entered 11/18/19 21:25:18      Page 6 of 98




Dated: November 18, 2019

                                  Respectfully submitted:

                                  YOUNG & NEWSOM, P.C.
                                  Jeremi K. Young
                                  State Bar No. 24013793
                                  1001 S. Harrison, Suite 200
                                  Amarillo, Texas 79101
                                  Telephone: (806) 331-1800
                                  Facsimile: (806) 398-9095
                                  Email: jyoung@youngfirm.com


                                  By: /s/ Jeremi K. Young*
                                  Jeremi K. Young

                                  - and -

                                  WEYCER, KAPLAN, PULASKI & ZUBER, P.C.

                                  By:       /s/ Jeff Carruth
                                        JEFF CARRUTH (TX SBN:. 24001846)
                                        3030 Matlock Rd., Suite 201
                                        Arlington, Texas 76105
                                        Telephone: (713) 341-1158
                                        Fax: (866) 666-5322
                                        E-mail: jcarruth@wkpz.com

                                  ATTORNEYS FOR GALMOR FAMILY
                                  LIMITED PARTNERSHIP
                                  DEFENDANT

                                  * Signature by permission by /s/ Jeff Carruth




ANSWER — Page 6                                                                   1726126.DOCX[1]
 Case 19-02006-rlj Doc 16 Filed 11/18/19      Entered 11/18/19 21:25:18      Page 7 of 98




                              CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing was served upon all
registered ECF users in this case on November 18, 2019.



                                                 /s/ Jeff Carruth
                                                 One of Counsel




ANSWER — Page 7                                                                  1726126.DOCX[1]
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 8 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 9 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 10 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 11 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 12 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 13 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 14 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 15 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 16 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 17 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 18 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 19 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 20 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 21 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 22 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 23 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 24 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 25 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 26 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 27 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 28 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 29 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 30 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 31 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 32 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 33 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 34 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 35 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 36 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 37 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 38 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 39 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 40 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 41 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 42 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 43 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 44 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 45 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 46 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 47 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 48 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 49 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 50 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 51 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 52 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18    Page 53 of 98




     SEE ADV. NO. 18-02010, DOCKET NO. 1 FOR INTERNAL EXHIBITS TO THE COMPLAINT,
     EXHIBIT 001 TO THIS ANSWER
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 54 of 98


                                                                      EXHIBIT 002
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 55 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 56 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 57 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19         Entered 11/18/19 21:25:18         Page 58 of 98




                   COMPROMISE AND SETTLEMENT AGREEMENT

                                         I.     Parties

The following are the parties (collectively, the “Parties”) to this Compromise, Settlement, and
Release Agreement.

1.01       Michael Stephen Galmor, a natural person (“MSG”);

1.02       Traci Marie Galmor Wilson (“Traci”);

1.03       Randy Mark “Rudas” Galmor (“Rudas”);

1.04       Leslie Donnette Galmor Pritchard (“Pritchard”);

1.05       The Galmor Trusts, as defined below, by and through Michael Stephen Galmor,
           Trustee;

1.06       Estate of Shirley Jo Galmor, Deceased;

1.07       Galmor Family Limited Partnership, a Texas limited partnership (“GFLP”);

1.08       Galmor Management, LLC, a Texas limited liability company (“Galmor GP”).

                        II.     Rules of Construction and Definitions

2.01       Party names and terms are defined under Article I of this Agreement.

2.02       All exhibits referenced and described in this Agreement are incorporated by reference
           herein as if fully set forth verbatim.

2.03       Defined terms which are not a proper noun need not be capitalized in order to carry
           the meaning provided in this Article II of this Agreement.

2.04       Unless otherwise defined herein, word shall have the same meaning as used in Code
           § 101 (as “Code” is defined below).

2.05       “Adversary Proceeding” shall mean and refer to Adv. No. 18-02010, Leslie
           Pritchard, Individually and/or Derivatively on behalf of Estate of Shirley Jo Galmor,
           Galmor Family Limited Partnership, Galmor Management LLC, Bobby Don and
           Shirley Jo Galmor Living Trust, Galmor Family Trust, and Galmor Contribution
           Trust, Plaintiff(s) v. Michael Stephen Galmor and Galmor’s/G&G Steam Service,
           Inc., in the in the United States Bankruptcy Court for the Northern District of Texas,
           Amarillo Division, and including if and when applicable any appeals or derivative
           proceedings.

2.06       “Agreement” shall mean and refer to this Compromise, Settlement, and Release
           Agreement.



COMPROMISE AND SETTLEMENT AGREEMENT — Page 1 of 16                                         Final
    Case 19-02006-rlj Doc 16 Filed 11/18/19              Entered 11/18/19 21:25:18              Page 59 of 98




2.07           “Bankruptcy Cases” shall mean and refer to the MSG Case and the G&G Case.

2.08           “Bankruptcy Court” shall mean and refer to the United States Bankruptcy Court for
               the Northern District of Texas, Amarillo Division, which Court presided over the
               Bankruptcy Cases.

2.09           “Claim” or “Claims” shall mean and refer to any “claim” as defined in Code
               § 101(5) 1 and includes any Setoff, right, remedy, fact, issue, or defense with respect
               to any such Claim.

2.10           “Code” shall mean and refer to the United States Bankruptcy Code, Title 11 of the
               United States code, 11 U.S.C. § 101 et seq.

2.11           “Combined Assets” shall mean and refer to all property, Claims, and/or interests of
               any kind or nature of the Probate Estates, the Galmor Trusts, GFLP, and Galmor GP.

2.12           “Combined Interests” shall mean and refer to the Combined Assets, the Probate
               Estates, the Galmor Trusts, GFLP, and Galmor GP.

2.13           “Designated Auctioneer” shall mean and refer to Assiter Auctioneers.

2.14           “Designated Broker” shall mean and refer to the broker to which the parties agree by
               August 12, 2019.

2.15           “Document” shall mean and refer to shall mean and include all documents and
               tangible things to the very broadest extent included within the scope of the Rules,
               including, but not limited to, the originals and all drafts and copies, together with any
               annotations or highlighted copies containing all or part of the information requested,
               in the possession, custody or control of a party, a party’s attorneys, representative,
               employees, agents, or any other natural person or business or legal entity acting or
               purporting to act for or on a party’s behalf, or their respective Personnel as the case
               may be. Also, the term "Document" or "writing" means any medium whatsoever,
               including all electronic, recorded and digital media of any kind, upon which
               intelligence or information can be recorded, or retrieved, and includes, without
               limitation, the original and each copy, regardless of origin and location, of any written
               material, correspondence, electronic mail, text or SMS messages, chat sessions, note
               file, book, pamphlet, printout, chart, record, report, periodical, letter, memorandum,
               (including any memorandum or report of a meeting or conversation), invoice, bill,
               order form, receipt, financial statement, accounting entry, diary, draft, working paper,

1
    Code § 101(5) defines “claim” as:
(A) right to payment, whether or not such right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured; or
(B) right to an equitable remedy for breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured, or unsecured.




COMPROMISE AND SETTLEMENT AGREEMENT — Page 2 of 16                                                           Final
Case 19-02006-rlj Doc 16 Filed 11/18/19         Entered 11/18/19 21:25:18       Page 60 of 98




           chart, paper, print, drawing, sketch, graph, index, list, and any written, recorded,
           transcribed, punched, taped, filmed or graphic matter whatsoever, however produced
           or reproduced, which is in your possession, custody, or control or which was, but is
           no longer, in Your possession, custody, or control. The term "Document" or
           "writing" shall also include all copies or drafts of Documents by whatever means
           made, including specifically but not exclusively, those copies bearing commentary or
           notations not appearing on the original.

2.16       “Effective Date” shall mean and refer to the first date of execution of this Agreement
           by all Parties to this Agreement.

2.17       “External Claims” shall mean and refer to any Claims of any party asserted against
           the Combined Assets or the Combined Interests, or any combination or subset
           thereof, including any Claims relating to or asserted against the G&G Estate and/or
           the MSG Estate that relate to and/or could affect in any way the Combined Assets
           and/or the Combined Interests.

2.18       “G&G Case” shall mean and refer to Case No. 18-20210, In re Galmor’s/G&G Steam
           Service, Inc., pending in the Bankruptcy Court.

2.19       “G&G Estate” shall mean and refer to bankruptcy estate created under the Code with
           respect to Galmor’s/G&G Steam Service, Inc. and/or the G&G Case.

2.20       “Galmor GP” shall mean and refer to Galmor Management, LLC, a Texas limited
           liability company and the general partner of GFLP.

2.21       “Galmor Trusts” shall mean and refer to the (i) The Bobby Don and Shirley Jo
           Galmor Living Trust, created by trust instrument dated July 20, 2005, and as amended
           by amendments on February 2, 2007, December 20, 2010, and October 28, 2011; (ii)
           The Galmor Family Trust created on April 3, 2013, upon the death of Bobby Don
           Galmor, pursuant to Part Three, Article Second of the Trust Instrument of the Living
           Trust as Amended; (iii) The Galmor Contribution Trust created on April 3, 2013,
           upon the death of Bobby Don Galmor, pursuant to Part Three, Article Second of the
           Trust Instrument of the Living Trust as Amended, and as set forth in the Exhibits to
           the Original Complaint; and any other trust created pursuant to The Bobby Don and
           Shirley Jo Galmor Living Trust, as amended.

2.22       “Galmor Trust Mineral Interests” shall mean and refer to any Mineral Interests owned
           by the Galmor Trusts.

2.23       “GFLP” shall mean and refer to Galmor Family Limited Partnership, a Texas limited
           partnership, and when the context requires shall also include and/or mean and refer to
           its general partner, Galmor Management, LLC, a Texas limited liability company.

2.24       “GFLP Mineral Interests” shall mean and refer to any Mineral Interests owned by
           GFLP.




COMPROMISE AND SETTLEMENT AGREEMENT — Page 3 of 16                                         Final
Case 19-02006-rlj Doc 16 Filed 11/18/19         Entered 11/18/19 21:25:18        Page 61 of 98




2.25       “Homeplace” shall mean and refer to certain real property consisting of a 175 acre
           tract of land and improvements thereon and commonly referred to as 6535 Highway
           83, Shamrock, Texas 79079.

2.26       “Homeplace Debt” shall mean and refer to that debt owed by MSG to the Galmor
           Trusts arising from his purchase of an interest in the Homeplace, secured by the
           December 10, 2014 Deed of Trust recorded at Volume 697, Pages 92-99 of the
           Wheeler County Texas property records.

2.27       “Lis Pendens Suit” shall mean and refer to Cause No. 13854, Galmor Family Limited
           Partnership v. Leslie Pritchard, in the 31st District Court, in and for Wheeler County,
           Texas

2.28       “Mineral Interests” shall mean and refer to any interest in any severed mineral
           interest or severed oil and gas interest including any lease, royalty, well, working
           interest, well bore interest, overriding royalty interest, or equity position and all
           current receivables arising from such interests.

2.29       “MSG Case” shall mean and refer to Case No. 18-20209, In re Michael Stephen
           Galmor, pending in the Bankruptcy Court.

2.30       “MSG Estate” shall mean and refer to bankruptcy estate created under the Code with
           respect to Michael Stephen Galmor and/or the MSG Case.

2.31       “MSG” shall mean and refer to Michael Stephen Galmor.

2.32       “MSG Mineral Interests” shall mean and refer to any Mineral Interests devised or
           distributed to MSG by the Galmor Trusts or the Estate of Shirley Jo Galmor,
           Deceased, or devised to MSG by the Last Will and Testament of Shirley Jo Galmor
           dated June 14, 2014 under a power of appointment.

2.33       “Original Complaint” shall mean and refer to Docket No. 1 in the Adversary
           Proceeding.

2.34       “Petition Date” shall mean and refer to June 19, 2019, the date that both Bankruptcy
           Cases commenced.

2.35       “Post-Petition” or “Postpetition” shall refer to the individual rights and interests of
           MSG existing after the Petition Date.

2.36       “PPOC” or “PPOCs” shall mean and refer to the proofs of claims filed by Pritchard in
           the MSG Case (Proof of Claim No. 15) and the G&G Case (Proof of Claim No. 32),
           and any amendments and/or supplements thereto.

2.37       “Pritchard Parties” shall mean and refer to (i) Pritchard, (ii) Traci, and (iii) Leslie
           Pritchard on behalf of decedent Shirley Jo Galmor, and individually and/or
           derivatively on behalf of the behalf of Estate of Shirley Jo Galmor, Deceased, Galmor
           Family Limited Partnership, a Texas limited partnership, Galmor Management LLC,


COMPROMISE AND SETTLEMENT AGREEMENT — Page 4 of 16                                          Final
Case 19-02006-rlj Doc 16 Filed 11/18/19          Entered 11/18/19 21:25:18        Page 62 of 98




           a Texas limited liability company, the Bobby Don and Shirley Jo Galmor Living
           Trust, the Galmor Family Trust, and the Galmor Contribution Trust.

2.38       “Probate” shall mean and refer to Cause No. 13,507, In the Estate of Shirley Jo
           Galmor, Deceased, pending in the 31st District Court of Wheeler County, TX.

2.39       “Probate Estates” shall mean the decedent estates of Bobby Don Galmor and/or
           Shirley Jo Galmor.

2.40       “Quarry Property” shall mean and refer to all interest in real property and locations
           from which the Combined Interests at any time prior to the Effective Date have
           extracted rock, sand, gravel, and other materials including particularly the rock quarry
           property in Wheeler County legally described as “All of Section Five (5), Block A-8,
           H&GN Ry. Co. Survey, Wheeler County, Texas.”

2.41       “Released Parties” shall mean and refer to MSG, Pritchard, Traci, Rudas, the Probate
           Estates, the Galmor Trusts, GFLP, Galmor GP, and the G&G Estate and each of their
           respective successors and assigns, partners, parents, subsidiaries, affiliates, agents,
           attorneys, representatives, servants, officers, directors, employees, heirs, personal
           representatives, and all persons, natural or corporate, in privity with each or any
           thereof (whether or not specifically listed by name herein).

2.42       “Releasing Parties” shall mean and refer to MSG, Pritchard, Traci, Rudas, the Probate
           Estates, the Galmor Trusts, GFLP, and Galmor GP, and each of their respective
           successors and assigns. For the avoidance of doubt, the Parties agree that MSG is
           authorized to effectuate the releases herein on behalf of the Probate Estates, the
           Galmor Trusts, GFLP, and Galmor GP.

2.43       “Rule” shall mean and refer to the Federal Rules of Bankruptcy Procedure or a rule
           under the Federal Rules of Bankruptcy Procedure.

2.44       “Setoff” shall mean and refer to any Claim, counterclaim, crossclaim, third party
           claim, recoupment, setoff, or any other matter which may be used to reduce any
           External Claim.

2.45       “Subject Litigation” shall mean and refer to the Probate, the Will Contest, the Trustee
           Removal Action, the Adversary Proceeding, and the Lis Pendens Suit.

2.46       “Subject Mineral Interests” shall mean and refer to the MSG Mineral Interests, GFLP
           Mineral Interests, and Galmor Trusts Mineral Interests.

2.47       “Subject Real Property” shall mean and refer to the tracts of real property of the
           GFLP referenced and described in Exhibit 001 attached hereto and incorporated by
           reference herein.

2.48       “Trustee Removal Action” shall mean and refer to Cause No. 13,765, Leslie
           Pritchard, Individually and on behalf of Shirley Jo Galmor v. Michael Stephen
           Galmor, as Trustee of The Bobby Don and Shirley Jo Galmor Living Trust, as Trustee


COMPROMISE AND SETTLEMENT AGREEMENT — Page 5 of 16                                           Final
Case 19-02006-rlj Doc 16 Filed 11/18/19          Entered 11/18/19 21:25:18         Page 63 of 98




           of The Galmor Family Trust, and as Trustee of Galmor Contribution Trust pending in
           the 31st District Court of Wheeler County, Texas.

2.49       “Trustee Ries” shall mean and refer to Kent Ries, the Chapter 7 Trustee under the
           Code appointed in the MSG Case and the G&G Case, and any successor trustee(s)
           who may be appointed in the either Bankruptcy Case

2.50       “Will Contest” shall mean and refer to the First Amended Answer and General Denial
           and Opposition to Issuance for Letters Testamentary, and claims therein, filed in
           Cause No. 13,507, In the Estate of Shirley Jo Galmor, Deceased, pending in the 31st
           District Court of Wheeler County, TX.

                                         III.    Recitals

3.01       This Agreement is the result of a mediation that occurred in Amarillo, Texas on June
           11, 2019. Although each Party wishes to include and could include voluminous
           recitals, in the interest of time in effectively memorializing the substantive
           agreements reached at mediation, and in light of the substantial procedural history,
           the Parties have limited the Recitals.

3.02       The Parties wish to resolve all past and present disputes regarding the Combined
           Interests as set forth herein.

                          IV.     Acknowledgments and Agreement

NOW THEREFORE, in consideration of the promises and agreements set forth in this
Agreement, the Parties hereby agree to the following.

4.01.      Disposition of Subject Litigation

           a. Dismissal of Will Contest and the Trustee Removal Action, and Disposition of
              the Probate and the Estate of Shirley Jo Galmor. The Parties shall enter this
              Agreement into the Will Contest, the Probate, and the Trustee Removal Action as
              a family settlement agreement and cause the dismissal with prejudice of the Will
              Contest and the Trustee Removal Action. The Parties agree that the Combined
              Interests will be distributed as if the Will Contest had never been filed, and
              pursuant to the terms herein rather than pursuant to any Will of Shirley Jo Galmor
              offered for probate.

           b. Family Settlement Agreement Offered in Lieu of Probate of Will . The parties
              agree that no administration of the Estate is necessary and that the Last Will and
              Testament of Shirley Jo Galmor dated June 14, 2014, shall not be admitted to
              probate.

                   i. As an alternate plan of distribution, the parties agree that the rest, residue,
                      and remainder of the Estate of Shirley Jo Galmor shall be distributed in
                      accordance with the terms of the Last Will and Testament of Shirley Jo
                      Galmor dated June 14, 2014 as though set forth herein, with the sole


COMPROMISE AND SETTLEMENT AGREEMENT — Page 6 of 16                                             Final
Case 19-02006-rlj Doc 16 Filed 11/18/19         Entered 11/18/19 21:25:18        Page 64 of 98




                      exception that any Mineral Interests shall be distributed to the Trustee of
                      the Galmor Trusts as though in accordance with a valid Will of Shirley Jo
                      Galmor admitted to probate and no testamentary power of appointment
                      will be given effect as to Mineral Interests.

                  ii. The Parties to this Agreement expressly agree to not probate any other
                      Will or Codicil of Shirley Jo Galmor other than the Last Will and
                      Testament of Shirley Jo Galmor dated July 20, 2005 and the First Codicil
                      thereto dated May 19, 2009, as may be necessary to effectuate the
                      distribution of Mineral Interests to the Trustee of the Galmor Trusts in
                      accordance with this Agreement or the Last Will and Testament of Shirley
                      Jo Galmor dated June 14, 2014 as may be necessary to effectuate the
                      distribution of property other than the Mineral Interests in accordance with
                      this Agreement.

           c. Dismissal of Adversary Proceeding. Pritchard and/or the Pritchard Parties shall
              take the steps necessary and dismiss the Adversary Proceeding with prejudice and
              to amend the PPOCs consistent with this Agreement and the approval of the
              Parties. Pritchard will withdraw or dismiss any objections to discharge,
              objections to exemptions, or other filings in the Bankruptcy Cases, all with
              prejudice, except for the amendment of the PPOCs as set forth above.

           d. Removal of notices of Lis Pendens and Nonsuit of Lis Pendens Suit. Pritchard
              and/or the Pritchard Parties as applicable shall promptly remove any previously
              filed notice of lis pendens relating to the Subject Litigation, including but not
              limited to those notices of lis pendens recorded in vol. 741 page 214-216 of the
              Wheeler County property records. The parties will cause the dismissal with
              prejudice of the Lis Pendens Suit.

4.02.      Disposition of Homeplace Debt.

           a. In full and final satisfaction of the Homeplace Debt, MSG assigns, without
              recourse, to the Galmor Trusts the following: (1) any interest he may have in said
              Galmor Trusts, save for any interest received as a result of the Family Settlement
              Agreement contained within this Agreement; (2) any interest he may have in the
              MSG Mineral Interests; (3) any interest he may have in the GFLP; and (4) any
              Post-Petition claim he may have for compensation or reimbursement from the
              Galmor Trusts or GFLP, except as otherwise provided for in this Agreement. In
              the event any spendthrift provision in the Galmor Trusts prevents the above
              assignment of MSG’s interest in the Galmor Trusts from being effective, MSG
              agrees to assign and does assign any distribution he receives from the Galmor
              Trusts back to the Galmor Trusts.

           b. To whatever extent is necessary, the Parties authorize MSG to execute and record
              any deed to record his ownership of the Homeplace or release of liens necessary
              to release any liens of the Galmor Trusts in, to, and/or against the Homeplace, and
              hereby ratify MSG’s actions on behalf of the Galmor Trusts in that regard. The


COMPROMISE AND SETTLEMENT AGREEMENT — Page 7 of 16                                          Final
Case 19-02006-rlj Doc 16 Filed 11/18/19         Entered 11/18/19 21:25:18       Page 65 of 98




              Parties shall execute any power of attorney reasonably requested by MSG to
              effectuate such releases.

           c. The Parties shall not seek to charge MSG or the Homeplace for any External
              Claims asserted or sustained against the Combined Interests. The Pritchard
              Parties do not dispute that the Homeplace is the property and homestead of MSG.

           d. The Parties need not defend nor indemnify MSG and/or the Homeplace with
              respect to any External Claims.

4.03.      Disposition of Trust Assets. Upon full execution of the transactions provided for
           herein, all assets presently belonging to the Galmor Trusts, including such assets
           acquired by the Galmor Trusts pursuant to this Agreement and less any assets
           disposed of by the Galmor Trusts pursuant to this Agreement, are to then be
           immediately distributed to the beneficiaries of the Trusts as follows.

                   25%        Pritchard

                   25%        Rudas

                   25%        Traci

                   25%        Used by the Pritchard Parties for purposes of the defending
                              and/or funding of a settlement of any External Claims,
                              including any External Claims asserted by Trustee Ries, and
                              any remainder of such 25% shall be distributed equally to
                              Pritchard, Rudas, and Traci, and, if necessary, prosecuting any
                              Claims against any third parties who are not Parties to this
                              Agreement, with remaining funds being distributed equally to
                              Pritchard, Traci, and Rudas.



           The Parties agree that due to MSG’s assignment of any present or future interest he
           may have in the Galmor Trusts back to the Galmor Trusts, and his agreement to
           assign any distribution he receives back to the Galmor Trusts, the eventual
           distribution of the remaining property in the Galmor Trusts will be equally between
           Pritchard, Traci, and Rudas. This interest is subject to an External Claim that such
           trust interest is property of the MSG Estate and is to be defended by Pritchard and/or
           any of the Pritchard Parties pursuant to the following section of this Agreement.

4.04.      Continued Administration of the Combined Interests.

           a. Resignation of MSG from capacities within Combined Interests. Once all
              transactions provided for in this Agreement have been fully closed and executed,
              MSG shall resign and withdraw from his capacity as trustee of the Galmor Trusts,
              manager, partner, officer and/or director of GFLP, manager and/or officer of



COMPROMISE AND SETTLEMENT AGREEMENT — Page 8 of 16                                         Final
Case 19-02006-rlj Doc 16 Filed 11/18/19         Entered 11/18/19 21:25:18      Page 66 of 98




              Galmor GP, and any and all other similar capacities with respect to the Combined
              Interests.

           b. Management of Combined Interests. MSG, Pritchard, Traci, and Rudas agree to
              the terms of the governing documents of GFLP and Galmor GP and, but to the
              extent such governing documents conflict with this Agreement this Agreement
              shall control, and MSG, Pritchard, Traci, and Rudas amend such governing
              documents as necessary to comply with the terms of this Agreement. MSG,
              Pritchard, Traci, and Rudas agree that until the liquidation and winding up of the
              Combined Interests is accomplished, the Combined Interests will be managed in
              accordance with this Agreement. Pritchard is appointed as Manager of Galmor
              GP with the limited authority to take actions required under this Agreement.
              Pritchard is authorized and directed to wind up the GFLP and Galmor GP, and
              effectuate the distributions and transactions required under this Agreement.

           c. Management and Defense of Claims. Pritchard is authorized and in her business
              judgment may investigate, defend, and/or compromise any Claims and/or
              External Claims asserted by any party against any of the Combined Interests
              and/or Combined Assets, and may investigate, prosecute , and/or compromise any
              Claims against any third parties who are not Parties to this Agreement. Any
              proposed settlement of such Claims and/or External Claims must be unanimously
              approved by Pritchard, Traci, and Rudas, and authorization for Pritchard to
              undertake any other actions not authorized herein must be unanimously granted
              by Pritchard, Traci, and Rudas.

           d. Books and Records of the Combined Interests. All Documents, books, records,
              computers, and other information of or relating to the Combined Interests shall be
              made available and/or turned over to Pritchard, including particularly without
              limitations all such things that have been or that currently exist at the Quarry
              Property. MSG hereby authorizes any party in possession of any books and
              records of or relating to the Combined Interests to provide such books and records
              to Pritchard. MSG will execute any documents necessary for any third parties to
              release Documents and information to Pritchard.

           e. Records Relating to Subject Mineral Interests. By this agreement, MSG
              authorizes and directs all operators and similar parties to provide to Pritchard
              and/or otherwise cause Pritchard to receive any and all books, records, and
              Documents relating to the Subject Mineral Interests. MSG will execute any
              documents necessary for any third parties to release Documents and information
              to Pritchard.

           f. Notice of Claims Against the Combined Interest, etc.

                   i. Promptly upon learning of any lawsuit or other legal action against the
                      Combined Interests, formally or informally, MSG shall notify the other
                      parties herein of any lawsuit or other action or proceeding that is



COMPROMISE AND SETTLEMENT AGREEMENT — Page 9 of 16                                        Final
Case 19-02006-rlj Doc 16 Filed 11/18/19         Entered 11/18/19 21:25:18       Page 67 of 98




                      commenced against or relating any of the Combined Interests, the Subject
                      Real Property, and/or the Subject Mineral Interests.

                  ii. MSG warrants and represents that to date MSG has disclosed to Pritchard
                      any pending lawsuits relating to Combined Interests, the Subject Real
                      Property, and/or the Subject Mineral Interests known by MSG as of the
                      Effective Date hereto.

           g. Global Cooperation of MSG.

                   i. MSG shall cooperate with Pritchard and/or the Pritchard Parties in the
                      investigation and/or defense of the External Claims.

                  ii. MSG shall continue to perform any duties required of MSG under the
                      Code with respect to the Bankruptcy Cases and/or the Bankruptcy Estates.
                      These duties take precedence over MGS’s cooperation with Pritchard in
                      the event of a conflict.

4.05.      Disposition of GFLP and Galmor GP Assets. It is agreed by the Parties that the
           GFLP and Galmor GP shall wind up and terminate. Net proceeds of such winding up
           will be distributed to the interest-holders of GFLP and Galmor GP as such interest-
           holders exist after distribution of the property of the Galmor Trusts in accordance
           with this Agreement. Such distribution will be in accordance with their interests and
           governing documents for GFLP and Galmor GP. Assets of GFLP and Galmor GP will
           be disposed of in the following manner:

           a. Disposition of Subject Real Property.

                   i. The Designated Broker shall market and seek to sell the Subject Real
                      Property for a period of six (6) months from the Effective Date (the
                      “Marketing Period”), except for properties among the Subject Real
                      Property for which a buyer has been identified prior to the Effective Date.

                  ii. Any contract presented by the Designated Broker to the Parties may be
                      rejected only upon the combined veto of both MSG and Pritchard
                      expressed in writing to the Designated Broker within five (5) calendar
                      days of the presentation of any contract to MSG and Pritchard (the “Veto
                      Procedures”).

                 iii. If either, but not both, of MSG or Pritchard object to the contract
                      presented by the Designated Broker, the Designated Broker may only
                      proceed with the contract if the Designated Broker, in the Designated
                      Broker’s sole discretion, determines that such sale is commercially
                      reasonable.

                  iv. Upon conclusion of the Marketing Period, any Subject Property not
                      otherwise sold under this Agreement shall be submitted to the Designated
                      Auctioneer for Auction according to the discretion of the auctioneer to


COMPROMISE AND SETTLEMENT AGREEMENT — Page 10 of 16                                        Final
Case 19-02006-rlj Doc 16 Filed 11/18/19         Entered 11/18/19 21:25:18       Page 68 of 98




                      maximize value of the property, provided however, the Veto Procedures
                      shall apply to any actions of the Designated Auctioneer.

                  v. MSG and Pritchard are designated as the co-representatives of the GFLP
                     to execute and conclude any contracts between the GFLP and the
                     Designated Broker and/or the Designated Auctioneer as are necessary to
                     fulfill this Agreement.

                  vi. Neither MSG nor Pritchard may separately contract or execute any
                      instrument without the other. THUS, EACH CONTRACT AND
                      ANY OTHER INSTRUMENT RELATING TO THE SUBJECT
                      REAL PROPERTY MUST INCLUDE THE SIGNATURES OF
                      BOTH MSG AND PRITCHARD TO BE VALID AND BINDING.

                 vii. IN THE EVENT OF ANY DISAGREEMENT AS TO THE
                      ACCEPTANCE OF ANY BONA FIDE AND GOOD FAITH OFFERS
                      AS TO ANY OF THE SUBJECT PROPERTY, THEN THE
                      DESIGNATED BROKER SHALL CAST A TIE-BREAKING VOTE
                      AND DECIDE THE QUESTION AS BETWEEN MSG AND
                      PRITCHARD.

                viii. Should either the Designated Broker and/or the Designated Auctioneer
                      resign or otherwise cease performance of their roles, MSG and Leslie,
                      through their attorneys, shall appoint a replacement.

                  ix. MSG shall undertake any and all reasonable actions in order to obtain a
                      forbearance of any action by any secured lender, lien holder, and/or
                      judgment holder from taking any further action against any of the GFLP
                      and/or the Subject Real Property in order to permit the disposition of the
                      Subject Real Property under this Agreement. The Parties acknowledge that
                      MSG has no control over the parties who might bring such claims or
                      actions and that he makes no guarantees regarding what forbearance might
                      be obtained.

                  x. Before any sales proceeds from the sale of the Subject Real Property are
                     distributed to the parties herein, Great Plains Bank shall receive all
                     available proceeds of the sale of the Subject Real Property until principal,
                     interest, and late fees are paid in full for Notes 8411, 6145, 9900, and
                     3447, as more fully described in the Notice of Foreclosure Sale letter,
                     dated July 15, 2019, from Johnathan H. Hinders, counsel for Great Plains
                     Bank. Great Plains Bank’s right to such proceeds from the sale of the
                     Subject Real Property includes proceeds from the sale of all Subject Real
                     Property and is not limited to Subject Real Property securing Notes 8411,
                     6145, 9900, and 3447.




COMPROMISE AND SETTLEMENT AGREEMENT — Page 11 of 16                                        Final
Case 19-02006-rlj Doc 16 Filed 11/18/19         Entered 11/18/19 21:25:18        Page 69 of 98




           b. Disposition of Cash of the Combined Interests. Cash currently in the possession
              of the Combined Interests may be used for the following purposes (the “Cash
              Distributions”).

                   i. An additional $25,000 to pay and fully satisfy any and all remaining
                      attorney’s fees owed or potentially owed, after the application of any
                      retainer, by any of the Combined Interests to Lovell, Lovell, Isern &
                      Farabough, LLP (“LLIF”). MSG is authorized to make this distribution.
                      Any and all additional and/or subsequent attorney’s fees of LLIF and/or
                      Patrick Swindell relating to MSG and/or the matters addressed herein shall
                      be the sole and exclusive individual responsibility of MSG. Upon receipt
                      of this additional $25,000, LLIF agrees to release any liens on property of
                      the Combined Interests. LLIF agrees to cooperate in any sale of property
                      and satisfaction of prior liens.

                  ii. $9,000 to MSG relating to activities of GFLP from March 18, 2019 to
                      June 1, 2019. MSG is authorized to make this distribution.

                 iii. A fee of three dollars per head per month to MSG cost to care for cattle on
                      the gain currently situated on GFLP property, for the period from June 1,
                      2019 until the cessation of such cattle operation or August 31, 2019,
                      whichever occurs first. Pritchard will cause the GFLP to make this
                      distribution to MSG within 15 days of his submission of an invoice for
                      this labor.

                  iv. AFTER AND BEYOND THE EXPENDITURES AUTHORIZED
                      ABOVE, ANY AND ALL OTHER PRESENT OR FUTURE CASH,
                      PROCEEDS, AND/OR OTHER FUNDS OR ASSETS OF THE
                      COMBINED INTERESTS MAY BE USED ONLY IN
                      ACCORDANCE WITH THIS AGREEMENT.

           c. Disposition of GFLP Mineral Interests. The GFLP Mineral Interests shall be
              distributed in-kind. Any distribution of such GFLP Mineral Interests distributed to
              Galmor GP shall also be distributed in kind.

           d. Letter Jackets. MSG warrants that he does not possess or know the location of
              the high school letter jackets of Bobby Don Galmor and Shirley Jo Galmor. MSG
              agrees that should these jackets be found, he will give them to the Pritchard
              Parties.

4.06.      Releases. Each of the Releasing Parties hereby releases and forever discharges each
           of the Released Parties from any and all Claims, demands, debts, liabilities, accounts,
           costs, expenses, liens, causes of action, verdicts and judgments of any kind
           whatsoever, at common law or in equity, statutory, or otherwise, known or unknown,
           that each of the Releasing Parties have or might have, prior to the Effective Date
           against the Released Parties; provided, however,




COMPROMISE AND SETTLEMENT AGREEMENT — Page 12 of 16                                         Final
Case 19-02006-rlj Doc 16 Filed 11/18/19           Entered 11/18/19 21:25:18        Page 70 of 98




           a. the Releasing Parties do not hereby waive, relinquish, or release any rights or any
              of the obligations of the Released Parties arising out of this Agreement or any
              instruments executed in connection with this Agreement; and

           b. Notwithstanding the above releases or any other part of this Agreement, the
              Parties specifically agree that the facts on which the Subject Litigation was
              based remain in dispute, that this Agreement does not preclude any Party
              from asserting any legal or factual defense against any External Claim, and
              does not preclude any Party from asserting that any External Claim is, in
              whole or in part, invalid or subject to recoupment. Except as otherwise stated
              herein, this Agreement does not ratify any prior actions that may have been
              taken by any of the Parties on behalf of another Party. The above release is
              limited in scope to the extent necessary to make the provisions of this
              paragraph effective among the Parties only.

   4.07.   Notices. Any notices that are required by this Agreement or that may otherwise be
           given regarding the subject matter of the Agreement shall be given to each of the
           parties at each party’s last known addresses and to their respective attorney(s). Any
           notice to the attorneys may accomplished by email if also accompanied by a writing
           sent by fax and/or regular mail.

   4.08.   Binding Effect. This Agreement is fully integrated and contains the entire agreement
           of the parties with respect to the subject matter addressed herein and may not be
           contradicted except by a writing signed by the parties. The parties acknowledge that
           this Agreement is executed after negotiations between and among representatives of
           the parties hereto. The parties agree that: (a) each party and its attorneys have
           conducted their own investigation concerning the facts surrounding the matters
           covered by this Agreement and in voluntarily choosing to execute this Agreement,
           have relied upon their own analyses of such facts and not on any information
           furnished by any other party or their representatives; (b) there are no oral or other
           written agreements concerning the subject matter of this Agreement; and (c) any right
           to rely on any oral or written statement of any party or any failure of any party to state
           any fact is expressly waived and released, it being the intent of the parties hereto to
           waive any claims for fraudulent inducement. If an ambiguity or question of intent or
           interpretation arises, the Agreement will be construed as if drafted jointly by the
           parties and no presumption or burden of proof will arise favoring or disfavoring any
           party because of the authorship of any provision of the Agreement. This Agreement
           is binding upon and inures to the benefit of each of the parties and their respective
           partners, parents, subsidiaries, affiliates, agents, attorneys, representatives, servants,
           officers, directors, employees, heirs, and personal representatives. This Agreement
           and the releases hereby granted are personal to the parties hereto and are not intended
           to create any right in any person who is not a party to this Agreement, except as
           otherwise set forth herein. The parties are legally competent to execute this
           Agreement.

   4.09.   Miscellaneous. Each Party shall bear, pay, and discharge all of their own expenses
           (including, but not limited to, attorneys’ fees, court costs and other expenses) incurred


COMPROMISE AND SETTLEMENT AGREEMENT — Page 13 of 16                                            Final
Case 19-02006-rlj Doc 16 Filed 11/18/19          Entered 11/18/19 21:25:18        Page 71 of 98




           in connection with, arising from and relating to the disputes, litigation referenced
           herein, the additional transactions referenced in this Agreement, and the negotiation,
           execution, and performance of this Agreement. Each of the parties shall execute and
           deliver (and shall cooperate in the execution and delivery of) all the documents
           reasonably necessary to evidence or perfect the terms of this Agreement. This
           Agreement shall be construed under and governed by the laws of the State of Texas.
           Venue for any dispute arising out of this Agreement shall be the Courts of Wheeler
           County, Texas. This Agreement may be executed in multiple counterparts, each of
           which shall be deemed an original, but all of which shall constitute one Agreement.
           The parties further agree that copies of this Agreement and any of the attached
           Exhibits, including any facsimile copies or .pdf file copies with signatures, shall be
           binding and treated as original agreements. The paragraph headings contained in this
           Agreement are for convenience only. Whenever appropriate, the masculine gender
           may include the feminine or neuter, the singular, the plural, and vice versa. Should
           any portion(s) of this Agreement be declared to be illegal or unenforceable by a court
           of competent jurisdiction, then the remaining portions of this Agreement not affected
           by such judicial declaration shall remain in full force and effect and thereby bind the
           parties. Any deadline falling on a Saturday, Sunday, or state or federal legal holiday
           shall be extended to the immediate next day which is not a Saturday, Sunday, or legal
           holiday.

   4.10.   Attorneys’ Fees in Future Disputes. Notwithstanding anything herein to the
           contrary, the parties acknowledge and agree that should any party to this Agreement
           be required to institute legal proceedings to enforce or interpret any of the provisions
           of this Agreement, the prevailing party in such legal proceeding shall recover from
           the non-prevailing party reasonable attorneys’ fees, including fees on appeal, as well
           as court costs and expenses.

   4.11.   Further Assurances. Following the execution of this Agreement, the Parties
           covenant and agree to execute such other and further documents as may be necessary
           to evidence, fulfill, implement, and/or execute the obligations of this Agreement.

   4.12.   The terms of this Agreement are contractual and are not mere recitals.




                                 {continued on following sheet}




COMPROMISE AND SETTLEMENT AGREEMENT — Page 14 of 16                                          Final
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 72 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 73 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 74 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 75 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19         Entered 11/18/19 21:25:18   Page 76 of 98




MICHAEL STEPHEN GALMOR



_______________________________
Dated: ________________________, 2019



LESLIE GALMOR PRITCHARD
                                               TRACI MARIE GALMOR WILSON


                                               _______________________________
_______________________________
                                               Dated: ________________________, 2019
Dated: ________________________, 2019


RANDY MARK “RUDAS” GALMOR


_______________________________
Dated: ________________________, 2019




                                {continued on following sheet}




COMPROMISE AND SETTLEMENT AGREEMENT — Page 15 of 16                                    Final
 Case 19-02006-rlj Doc 16 Filed 11/18/19        Entered 11/18/19 21:25:18       Page 77 of 98

             EXHIBIT 001 — SCHEDULE OF SUBJECT REAL PROPERTY




Section 4, Block A-8 (560 acres, “The Flats)
Section 5, Block A-8 (640 acres, “The Flats”)
North of Twitty: Section 9, Block A-8 (299.45 acres, “North of Twitty”) in and in
Section 10, Block A-8 (283.88 acres, “North of Twitty”)
Section 11, Block A-8 (318 acres, “The Pitcock”)
Section 59, Block 17 (640 acres, “The Bradley”)
Section 67, Block A-5 (160 acres, “The Turnbow”)
Section 76, Block A-5 (100 acres, “Mobeetie Property”




Page 1                                                                                   Final
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 78 of 98




                                                              EXHIBIT 003
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 79 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 80 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 81 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 82 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 83 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 84 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 85 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 86 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 87 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 88 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 89 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 90 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 91 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 92 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 93 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 94 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 95 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 96 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 97 of 98
Case 19-02006-rlj Doc 16 Filed 11/18/19   Entered 11/18/19 21:25:18   Page 98 of 98
